              Case 8:20-cr-00146-DOC Document 60 Filed 04/16/21 Page 1 of 2 Page ID #:436

 Name Karren Kenney SBN 174872
 Address 5000 Birch Street, Suite 3000
 City, State, Zip Newport Beach, CA 92660
 Phone 855-505-5588
 Fax
 E-Mail karren.kenney@gmail.com
 G FPD         G Appointed   G CJA       G Pro Per    G✘Retained

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                        CASE NUMBER:
UNITED STATES of AMERICA
                                                                                                    SACR 20-00146
                                                     PLAINTIFF(S),
                                  v.
JASON FONG                                                                                NOTICE OF APPEAL
                                                 DEFENDANT(S).



NOTICE IS HEREBY GIVEN that                                           JASON FONG                                 hereby appeals to
                                                                   Name of Appellant
the United States Court of Appeals for the Ninth Circuit from:

 Criminal Matter                                                        Civil Matter
 G Conviction only [F.R.Cr.P. 32(j)(1)(A)]                              G Order (specify):
 G Conviction and Sentence
 G Sentence Only (18 U.S.C. 3742)
 G Pursuant to F.R.Cr.P. 32(j)(2)                                       G Judgment (specify):
 G Interlocutory Appeals
 G Sentence imposed:
                                                                        G Other (specify):

 ✘ Bail status:
 G
       28 USC 1291, detention order



Imposed or Filed on              April 2, 2021          . Entered on the docket in this action on April 16, 2021                             .

A copy of said judgment or order is attached hereto.


April 16, 2021                                          /s/ Karren Kenney
Date                                                    Signature
                                                        G Appellant/ProSe           ✘ Counsel for Appellant
                                                                                    G                                 G Deputy Clerk

Note:     The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
          attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
          of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).



A-2 (01/07)                                                 NOTICE OF APPEAL
Case 8:20-cr-00146-DOC Document 60
                                59 Filed 04/16/21
                                         04/02/21 Page 2
                                                       1 of 2
                                                            1 Page ID #:437
                                                                      #:435
